DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on April 29, 2021.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
5.	Claim 19 is  objected under 37 CFR 1.75 as being a substantial duplicate of claim 18.
	When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

6.	Claims 4, 6, 7, 11, 13, 14, 17, and 20 are objected to because of the following informalities:
As per claim 4 (line 1), claim 11 (line 1), and claim 17 (line3), recited to include the limitation “the squashfs is used” should be changed to, for example – the squashfs image is used – respectively, instead.  Appropriate correction is required.

As to claim 6,
 line 1, recited to include the limitation “a new squashfs” should be changed to, for example – a new squashfs image –instead.  Appropriate correction is required.
lines 3-4, recited to include the limitation “the squashfs image and one or more RTFI update packages during a startup process” should be changed to, for example – the new squashfs image and the one or more RTFI update packages during [[a]] the startup process –instead.  Appropriate correction is required.

As to claim 7,
 line 2, recited to include the limitation “a new squashfs” should be changed to, for example – a new squashfs image –instead.  Appropriate correction is required.
lines 3-4, recited to include the limitation “the new squashfs” should be changed to, for example – the new squashfs image – respectively, instead.  Appropriate correction is required.

As to claim 13,
 line 4, recited to include the limitation “a new squashfs” should be changed to, for example – a new squashfs image –instead.  Appropriate correction is required.
lines 5-6, recited to include the limitation “the squashfs image and one or more RTFI update packages during a startup process” should be changed to, for example – the new squashfs image and the one or more RTFI update packages during [[a]] the startup process –instead.  Appropriate correction is required.

As to claim 14,
 line 4, recited to include the limitation “a new squashfs” should be changed to, for example – a new squashfs image –instead.  Appropriate correction is required.
lines 5-6, recited to include the limitation “the new squashfs” should be changed to, for example – the new squashfs image – respectively, instead.  Appropriate correction is required.
As to claim 18, discloses the limitation, “18. The non-transitory computer-readable storage medium of claim 18” should be changed to, for example – 18. The non-transitory computer-readable storage medium of claim [[18]] 17 –instead.  Appropriate correction is required.
As to claim 19, discloses the limitation, “19. The non-transitory computer-readable storage medium of claim 19” should be changed to, for example – 18. The non-transitory computer-readable storage medium of claim [[19]] 18 –instead.  Appropriate correction is required. Please also see claim objections of item (5) above. 

As to claim 20, 
 line 1, discloses the limitation, “20. The non-transitory computer-readable storage medium of claim 20” should be changed to, for example – 20. The non-transitory computer-readable storage medium of claim [[20]] 19 –instead.  Appropriate correction is required.
line 4, recited to include the limitation “a new squashfs” should be changed to, for example – a new squashfs image –instead.  Appropriate correction is required.
lines 5-6, recited to include the limitation “the new squashfs” should be changed to, for example – the new squashfs image – respectively, instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullen et al. (US 20170329593 A1).
As per claims 1, 8, and 15, McMullen discloses a method performed by one or more processing resources of one or more computer systems – (e.g., one or more processors 610, Fig. 6, one or more sever nodes  of cluster server 101, Fig. 1 – see at least 0058, 0059) , the method comprising: 
implementing, in a storage node, a multi-tiered file system comprising a read-only layer that contains a base configuration for the storage node and a read-write layer that contains modifications to the base configuration—(e.g., installation image, which contains root (base) configuration and read/write which used to modify the root configuration of the image – see at least 0036-0037); and
 combining the read-only layer and the read-write layer into an overlay file system to be presented to an operating system—(e.g., combine the read only image with the modify image to create the overlayfs  image of the operating system – see at least 0036-0037).  
Further regarding to claim 8, McMullen discloses a system (e.g., computing system 600, Fig. 6 – see at least 0061) for implementing method steps as of claim 1 above. 
Further regarding to claim 15, McMullen discloses a non-transitory computer-readable storage medium (e.g., computer-readable medium, such as the storage device 625, Fig. 6 – see at least 0061, Fig. 6 and associated text) embodying a set of instructions, which when executed by a processing resource cause the processing resource to implement method steps as of claim 1 above. 
As per claims 2, 9, and 16, McMullen discloses wherein the read-only layer is embodied on a read-only computer readable medium – see at least 0037.  
As per claims 3 and 10, McMullen discloses further comprising generating a squashfs image of the operating system to be used as a source archive for a return to factory image (RTFI) process -- (e.g., filesystem.squashfs image that used to install/upgrade etc… of server nodes…In this way, RTFI's and iRTFI's can be logged and archived no matter how many times a server node has been up or down graded – see at least 0036,  0046, 0047).  
As per claims 4 and 11, McMullen discloses wherein the squashfs is used as the read-only layer of the multi- tiered file system  -- (e.g., the squashfs image is mounted read only – see at least 0037).  
As to claim 17, McMullen discloses further comprising generating a squashfs image of the operating system to be used as a source archive for a return to factory image (RTll) process- (e.g., filesystem.squashfs image that used to install/upgrade etc… of server nodes…In this way, RTFI's and iRTFI's can be logged and archived no matter how many times a server node has been up or down graded – see at least 0036,  0046, 0047), and wherein the squashfs is used as the read- only layer of the multi-tiered file system(e.g., the squashfs image is mounted read only – see at least 0037).  
As per claims 5, 12, 18, and 19, McMullen discloses further comprising: 
partitioning a disk with at least a boot partition, a root partition and a log partition -- (e.g., During a PreparePivotRoot state the system frees up the root drive (e.g. /dev/sda2) so that the drive can be securely erased and/or partitioned. In an example server node, the system may have multiple partitions in its memory (e.g., /dev/sda1, /dev/sda2, /dev/sda3), which often correspond(…) to a boot loader, root filesystem, and a /var/log, respectively – see at least 0037, Figs. 1 and 2 and associated text); and
installing, into the root partition, the squashfs image and one or more RTFI update packages during a startup process – (e.g., the system unpacks the payload contained within the filesystem.squashfs (installation image) which contains the new operating system including the new root filesystem to be installed onto the node – see at least step 250, 280, FIG. 2B, 0038, 0046, and associated text). 
As per claims 6 and 13, McMullen discloses further comprising: receiving in the storage node, during an upgrade process, a new squashfs – see at least 0048; and installing, into the root partition, the squashfs image and one or more RTFI update packages during a startup process --see at least step 250, 280, FIG. 2B, 0038, 0046, and associated text). 
As per claims 7, 14, and 20, McMullen discloses further comprising: receiving in the storage node, during an upgrade process, a new squashfs; configuring the storage node to use the new squashfs; and performing a soft reboot to install, into the root partition, the new squashfs –  (e.g., In an operation 285, the system saves off all its logfiles and optionally uploads them to a requested external log server URL. In this way, RTFI's and iRTFI's can be logged and archived no matter how many times a server node has been up or down graded. The system will next use kexec_load to configure grub and kexec to boot to the newly installed OS on the root drive (e.g. /dev/sda2) with an additional kernel parameter (e.g., init=irtfi/bin/rtfi_postinst. – see at least 0048). 
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	ANDERES et al. (US-20210247921-A1) disclose booting form flash using squashfs to maximum memory.

	Dickson, Jr. et al. (US 5974567 A) disclose creating and deleting a partition on a data storage device with the diagnostic system.

	Lin et al. (US 20170090896 A1) disclose automatically installation of software on boot.

KUNCORO et al. (US-20110302572-A1) disclose a firmware upgrading method of an embedded network device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192